Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application is a 371 of PCT/EP2019/054400.
	Claims 1-10 and 12-20 are pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7 and 18-19, drawn to a variant of porcine trypsin comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO:1 and having one or more amino acid substitutions recited in the claims.
II, claim(s) 8-10 and 17, drawn to a polynucleotide encoding the variant trypsin of Group I, host cell comprising said polynucleotide, vector comprising said polynucleotide, and a method of producing said variant trypsin using said host cell.

Group III, claim(s) 12-13, drawn to a method of producing human insulin, insulin analog or a derivative of insulin using the variant trypsin of Group I.

Group IV, claim(s) 14-16, drawn to a method of cleaving a protein or peptide of general formula A-Lys-Thr-Arg-Arg-B using the variant trypsin of Group I.

Group V, claim(s) 20, drawn to a method of treating a subject suffering from a disease or disorder by administering a therapeutically effective amount of the variant trypsin of Group I.


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I: variant trypsin.  Applicant is required to elect ONE variant trypsin by (1) identifying the parent trypsin and (2) identifying all amino acid modification(s) made in said parent.
Group II: encoded variant trypsin.  Applicant is required to elect ONE variant trypsin by (1) identifying the parent trypsin and (2) identifying all amino acid modification(s) made in said parent.
Group III: variant trypsin and insulin analogs or a derivatives of insulin.  Applicant is required to elect ONE variant trypsin by (1) identifying the parent trypsin and (2) identifying all amino acid modification(s) made in said parent.  Applicant is also required to elect human insulin, ONE insulin analog by identifying its IUPAC name, or ONE insulin derivative by identifying its IUPAC name.
.
Group V: variant trypsin and diseases and disorders.  Applicant is required to elect ONE variant trypsin by (1) identifying the parent trypsin and (2) identifying all amino acid modification(s) made in said parent.  Applicant is also required to identify ONE disease or ONE disorder.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 8, 12, 14, and 20.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking Groups I-V appears to be that they all relate to a variant trypsin comprising an amino acid sequence having at least 90% sequence 
However, G3V7Q8_RAT (UniProtKB/TrEMBL Database. February 15, 2017 – form PTO-892) discloses a trypsin having at least 90% sequence identity to SEQ ID NO:1 of the instant application and not having a Gly residue at the position corresponding to 78 of SEQ ID NO:1 of the instant application (page 2 and see the sequence alignment below).  Since the technical feature is drawn to a product, which may be produced by the recited modification/starting material or not, Examiner takes the position that the trypsin of G3V7Q8_RAT reads on the technical feature.  Whether the claimed product is obtained from SEQ ID NO:1 or obtained from any source (including wild type proteins), as long as the resulting product has the structural limitations recited in the claims, the product is still the same and is within the scope of the claimed invention.
Therefore, the technical feature linking the inventions of Groups I-V does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.

The special technical feature of Group I is a variant of porcine trypsin comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO:1 and having one or more amino acid substitutions recited in the claims.

The special technical feature of Group II is a polynucleotide encoding a variant of porcine trypsin comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO:1 and having one or more amino acid substitutions recited in the claims, host cell comprising said polynucleotide, vector comprising said polynucleotide, and a method of producing said variant trypsin using said host cell.

The special technical feature of Group III is a method of producing human insulin, insulin analog or a derivative of insulin using a variant of porcine trypsin comprising an 

The special technical feature of Group IV is a method of cleaving a protein or peptide of general formula A-Lys-Thr-Arg-Arg-B using a variant of porcine trypsin comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO:1 and having one or more amino acid substitutions recited in the claims.

The special technical feature of Group V is a method of treating a subject suffereing from a disease or disorder by administering a therapeutically effective amount of a variant of porcine trypsin comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO:1 and having one or more amino acid substitutions recited in the claims.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



Sequence alignment of the trypsin of SEQ ID NO:1 of the instant application the trypsin of G3V7Q8_RAT.

G3V7Q8_RAT
ID   G3V7Q8_RAT              Unreviewed;       247 AA.
AC   G3V7Q8;
DT   16-NOV-2011, integrated into UniProtKB/TrEMBL.
DT   16-NOV-2011, sequence version 1.
DT   10-FEB-2021, entry version 71.
DE   SubName: Full=Cationic trypsinogen {ECO:0000313|EMBL:EDM15437.1};
DE   SubName: Full=Protease, serine, 3B {ECO:0000313|Ensembl:ENSRNOP00000018042};
GN   Name=Prss3b {ECO:0000313|Ensembl:ENSRNOP00000018042,
GN   ECO:0000313|RGD:708437};
GN   Synonyms=LOC286911 {ECO:0000313|EMBL:EDM15437.1}, Prss3
GN   {ECO:0000313|RGD:708437};
GN   ORFNames=rCG_28067 {ECO:0000313|EMBL:EDM15437.1};
OS   Rattus norvegicus (Rat).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi; Mammalia;
OC   Eutheria; Euarchontoglires; Glires; Rodentia; Myomorpha; Muroidea; Muridae;
OC   Murinae; Rattus.
OX   NCBI_TaxID=10116 {ECO:0000313|Ensembl:ENSRNOP00000018042, ECO:0000313|Proteomes:UP000002494};
RN   [1] {ECO:0000313|Ensembl:ENSRNOP00000018042, ECO:0000313|Proteomes:UP000002494}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=Brown Norway {ECO:0000313|Ensembl:ENSRNOP00000018042,
RC   ECO:0000313|Proteomes:UP000002494};
RX   PubMed=15057822; DOI=10.1038/nature02426;
RG   Rat Genome Sequencing Project Consortium;
RA   Gibbs R.A., Weinstock G.M., Metzker M.L., Muzny D.M., Sodergren E.J.,
RA   Scherer S., Scott G., Steffen D., Worley K.C., Burch P.E., Okwuonu G.,
RA   Hines S., Lewis L., Deramo C., Delgado O., Dugan-Rocha S., Miner G.,
RA   Morgan M., Hawes A., Gill R., Holt R.A., Adams M.D., Amanatides P.G.,
RA   Baden-Tillson H., Barnstead M., Chin S., Evans C.A., Ferriera S.,
RA   Fosler C., Glodek A., Gu Z., Jennings D., Kraft C.L., Nguyen T.,
RA   Pfannkoch C.M., Sitter C., Sutton G.G., Venter J.C., Woodage T., Smith D.,
RA   Lee H.-M., Gustafson E., Cahill P., Kana A., Doucette-Stamm L.,
RA   Weinstock K., Fechtel K., Weiss R.B., Dunn D.M., Green E.D.,
RA   Blakesley R.W., Bouffard G.G., De Jong P.J., Osoegawa K., Zhu B., Marra M.,
RA   Schein J., Bosdet I., Fjell C., Jones S., Krzywinski M., Mathewson C.,
RA   Siddiqui A., Wye N., McPherson J., Zhao S., Fraser C.M., Shetty J.,
RA   Shatsman S., Geer K., Chen Y., Abramzon S., Nierman W.C., Havlak P.H.,
RA   Chen R., Durbin K.J., Egan A., Ren Y., Song X.-Z., Li B., Liu Y., Qin X.,
RA   Cawley S., Cooney A.J., D'Souza L.M., Martin K., Wu J.Q.,
RA   Gonzalez-Garay M.L., Jackson A.R., Kalafus K.J., McLeod M.P.,
RA   Milosavljevic A., Virk D., Volkov A., Wheeler D.A., Zhang Z., Bailey J.A.,
RA   Eichler E.E., Tuzun E., Birney E., Mongin E., Ureta-Vidal A., Woodwark C.,
RA   Zdobnov E., Bork P., Suyama M., Torrents D., Alexandersson M., Trask B.J.,
RA   Young J.M., Huang H., Wang H., Xing H., Daniels S., Gietzen D., Schmidt J.,
RA   Stevens K., Vitt U., Wingrove J., Camara F., Mar Alba M., Abril J.F.,
RA   Guigo R., Smit A., Dubchak I., Rubin E.M., Couronne O., Poliakov A.,
RA   Huebner N., Ganten D., Goesele C., Hummel O., Kreitler T., Lee Y.-A.,
RA   Monti J., Schulz H., Zimdahl H., Himmelbauer H., Lehrach H., Jacob H.J.,
RA   Bromberg S., Gullings-Handley J., Jensen-Seaman M.I., Kwitek A.E.,
RA   Lazar J., Pasko D., Tonellato P.J., Twigger S., Ponting C.P., Duarte J.M.,
RA   Rice S., Goodstadt L., Beatson S.A., Emes R.D., Winter E.E., Webber C.,
RA   Brandt P., Nyakatura G., Adetobi M., Chiaromonte F., Elnitski L.,
RA   Eswara P., Hardison R.C., Hou M., Kolbe D., Makova K., Miller W.,
RA   Nekrutenko A., Riemer C., Schwartz S., Taylor J., Yang S., Zhang Y.,
RA   Lindpaintner K., Andrews T.D., Caccamo M., Clamp M., Clarke L., Curwen V.,
RA   Durbin R.M., Eyras E., Searle S.M., Cooper G.M., Batzoglou S., Brudno M.,
RA   Sidow A., Stone E.A., Payseur B.A., Bourque G., Lopez-Otin C., Puente X.S.,
RA   Chakrabarti K., Chatterji S., Dewey C., Pachter L., Bray N., Yap V.B.,

RA   Clawson H., Furey T.S., Hinrichs A.S., Karolchik D., Kent W.J.,
RA   Rosenbloom K.R., Trumbower H., Weirauch M., Cooper D.N., Stenson P.D.,
RA   Ma B., Brent M., Arumugam M., Shteynberg D., Copley R.R., Taylor M.S.,
RA   Riethman H., Mudunuri U., Peterson J., Guyer M., Felsenfeld A., Old S.,
RA   Mockrin S., Collins F.S.;
RT   "Genome sequence of the Brown Norway rat yields insights into mammalian
RT   evolution.";
RL   Nature 428:493-521(2004).
RN   [2] {ECO:0000313|EMBL:EDM15437.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=BN {ECO:0000313|EMBL:EDM15437.1};
RX   PubMed=15632090; DOI=10.1101/gr.2889405;
RA   Florea L., Di Francesco V., Miller J., Turner R., Yao A., Harris M.,
RA   Walenz B., Mobarry C., Merkulov G.V., Charlab R., Dew I., Deng Z.,
RA   Istrail S., Li P., Sutton G.;
RT   "Gene and alternative splicing annotation with AIR.";
RL   Genome Res. 15:54-66(2005).
RN   [3] {ECO:0000313|EMBL:EDM15437.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=BN {ECO:0000313|EMBL:EDM15437.1};
RA   Mural R.J., Li P.W., Adams M.D., Amanatides P.G., Baden-Tillson H.,
RA   Barnstead M., Chin S.H., Dew I., Evans C.A., Ferriera S., Flanigan M.,
RA   Fosler C., Glodek A., Gu Z., Holt R.A., Jennings D., Kraft C.L., Lu F.,
RA   Nguyen T., Nusskern D.R., Pfannkoch C.M., Sitter C., Sutton G.G.,
RA   Venter J.C., Wang Z., Woodage T., Zheng X.H., Zhong F.;
RL   Submitted (JUL-2005) to the EMBL/GenBank/DDBJ databases.
RN   [4] {ECO:0000313|Ensembl:ENSRNOP00000018042}
RP   IDENTIFICATION.
RC   STRAIN=Brown Norway {ECO:0000313|Ensembl:ENSRNOP00000018042};
RG   Ensembl;
RL   Submitted (SEP-2011) to UniProtKB.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AABR07073006; -; NOT_ANNOTATED_CDS; Genomic_DNA.
DR   EMBL; AC136082; -; NOT_ANNOTATED_CDS; Genomic_DNA.
DR   EMBL; CH473959; EDM15437.1; -; Genomic_DNA.
DR   SMR; G3V7Q8; -.
DR   PRIDE; G3V7Q8; -.
DR   Ensembl; ENSRNOT00000018042; ENSRNOP00000018042; ENSRNOG00000013382.
DR   RGD; 708437; Prss3b.
DR   GeneTree; ENSGT00990000203555; -.
DR   HOGENOM; CLU_006842_7_0_1; -.
DR   OMA; PSFNSTW; -.
DR   TreeFam; TF331065; -.
DR   Proteomes; UP000002494; Chromosome 4.
DR   Bgee; ENSRNOG00000013382; Expressed in pancreas and 15 other tissues.
DR   GO; GO:0004252; F:serine-type endopeptidase activity; IEA:InterPro.
DR   CDD; cd00190; Tryp_SPc; 1.
DR   Gene3D; 2.40.10.10; -; 3.
DR   InterPro; IPR009003; Peptidase_S1_PA.
DR   InterPro; IPR043504; Peptidase_S1_PA_chymotrypsin.
DR   InterPro; IPR001314; Peptidase_S1A.
DR   InterPro; IPR001254; Trypsin_dom.
DR   InterPro; IPR018114; TRYPSIN_HIS.
DR   InterPro; IPR033116; TRYPSIN_SER.
DR   Pfam; PF00089; Trypsin; 1.
DR   PRINTS; PR00722; CHYMOTRYPSIN.
DR   SMART; SM00020; Tryp_SPc; 1.
DR   SUPFAM; SSF50494; SSF50494; 1.
DR   PROSITE; PS50240; TRYPSIN_DOM; 1.

DR   PROSITE; PS00135; TRYPSIN_SER; 1.
PE   4: Predicted;
KW   Disulfide bond {ECO:0000256|ARBA:ARBA00023157};
KW   Hydrolase {ECO:0000256|RuleBase:RU363034};
KW   Protease {ECO:0000256|RuleBase:RU363034};
KW   Reference proteome {ECO:0000313|Proteomes:UP000002494};
KW   Serine protease {ECO:0000256|RuleBase:RU363034};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..15
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           16..247
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5015091706"
FT   DOMAIN          25..245
FT                   /note="Peptidase S1"
FT                   /evidence="ECO:0000259|PROSITE:PS50240"
SQ   SEQUENCE   247 AA;  26283 MW;  B74A00F7135F891A CRC64;

  Query Match             90.0%;  Score 1076;  DB 309;  Length 247;
  Best Local Similarity   86.5%;  
  Matches  193;  Conservative   18;  Mismatches   12;  Indels    0;  Gaps    0;

Qy          1 IVGGYTCAANSIPYQVSLNSGSHFCGGSLINSQWVVSAAHCYKSRIQVRLGEHNIDVLEG 60
              |||||||  ||:|||||||:| |||||||||||||||||||||||||||||||||||:||
Db         25 IVGGYTCQKNSLPYQVSLNAGYHFCGGSLINSQWVVSAAHCYKSRIQVRLGEHNIDVVEG 84

Qy         61 NEQFINAAKIITHPNFNGNTLDNDIMLIKLSSPATLNSRVATVSLPRSCAAAGTECLISG 120
               ||||:||||| ||::| || |||||||||:|||||||||:|||||||||::||:||:||
Db         85 GEQFIDAAKIIRHPSYNANTFDNDIMLIKLNSPATLNSRVSTVSLPRSCASSGTKCLVSG 144

Qy        121 WGNTKSSGSSYPSLLQCLKAPVLSDSSCKSSYPGQITGNMICVGFLEGGKDSCQGDSGGP 180
              |||| |||::|||||||| |||||||||||||||:|| || |:|||||||||||||||||
Db        145 WGNTLSSGTNYPSLLQCLDAPVLSDSSCKSSYPGKITSNMFCLGFLEGGKDSCQGDSGGP 204

Qy        181 VVCNGQLQGIVSWGYGCAQKNKPGVYTKVCNYVNWIQQTIAAN 223
              |||||||||:|||||||||| ||||||||||||||||||:|||
Db        205 VVCNGQLQGVVSWGYGCAQKGKPGVYTKVCNYVNWIQQTVAAN 247